Citation Nr: 1534289	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  14-36 183	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether an overpayment of Chapter 33 (Post 9/11 GI Bill) educational benefits from September 2013 to November 2013 was validly created.  

2.  Whether an overpayment of Chapter 33 educational benefits from December 2013 to January 2014, was validly created.  

3.  Entitlement to waiver of recovery of an overpayment in Chapter 33 educational benefits for the period from December 2013 to January 2014. 


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran is a member of the U.S. Air Force Reserve.  She has served multiple periods of active duty since 1995, including a period of active duty from October 2013 to September 2014. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of decisions of the Department of Veterans Affairs (VA) Debt Management Center (DMC) of the Regional Office (RO) in St. Paul, Minnesota, as well as a May 2014 decision by the Committee on Waivers and Compromises (COWC) of the RO in Muskogee, Oklahoma.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The issue of entitlement to a waiver of an overpayment of educational benefits from December 2013 to January 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  On October 2, 2013, the Veteran withdrew from a three credit hour course for the term commencing on September 9, 2013, and ending on October 29, 2013, for which she had received educational assistance.

2.  On November 27, 2013, the Veteran withdrew from a three credit hour course for the term commencing on November 5, 2013, and ending on January 7, 2014, for which she had received educational assistance.

3.  The Veteran received non-punitive grades for the courses from which she withdrew.

4.  The Veteran withdrew from her courses of study as a result of being called to active duty and being reassigned to a new work location.

5.  The effective date of the termination of the Veteran's educational benefits for her first term is October 31, 2013.  

6.  The effective date of the termination of the Veteran's housing assistance benefits for her second term is November 30, 2013.  

7.  The effective date of the termination of the Veteran's book stipend payment is January 7, 2014.  


CONCLUSIONS OF LAW

1.  The overpayment of VA educational assistance benefits from September 5, 2013, to October 29, 2013, was not properly created.  38 U.S.C.A. § 3323 (West 2014); 38 C.F.R. §§ 21.9635, 21.9695 (2014). 

2.  The overpayment of VA educational assistance benefits from November 5, 2013, to November 30, 2013, was not properly created.  38 U.S.C.A. § 3323 (West 2014); 38 C.F.R. §§ 21.9635, 21.9695 (2014).

3.  The overpayment of a book stipend for the November 5, 2013 to January 7, 2014 term was not properly created.  38 U.S.C.A. § 3323 (West 2014); 38 C.F.R. §§ 21.9635, 21.9695 (2014).

4.  The overpayment of housing assistance benefits from December 1, 2013, to January 7, 2014, was properly created.  38 U.S.C.A. § 3323 (West 2014); 38 C.F.R. §§ 21.9635, 21.9695 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to Chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v. Principi, 16 Vet. App. 132 (2002).  Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  

The Veteran received Chapter 33 educational benefits in the form of housing assistance for a three-hour course at the University of Phoenix commencing on September 9, 2013, and ending on October 29, 2013, as well as a three-hour course commencing on November 5, 2013 to January 7, 2014.  The Veteran also received a book stipend payment of $125 for the November 2013 to January 2014 term.  

The Veteran was called to active duty under 10 U.S.C. § 12301(d), effective October 15, 2013, and ordered to temporarily relocate to Colorado Springs, Colorado, effective October 22, 2013.  

The Veteran withdrew from her first course on October 2, 2013, and withdrew from her second course on November 27, 2013, as a result of being called to active duty.  VA terminated the Veteran's educational benefits, and found that an overpayment of $2500.74 for housing assistance, and $125 for a book stipend, had been created.  The Veteran asserts that the debt was not validly created, and alternatively asserts that she is entitled to waiver of the overpayment.  

The preliminary issue of the validity of a debt (whether the overpayment was properly created) is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper, 1 Vet. App. at 430. 

Generally, if a Veteran withdraws from a course for which VA has paid Chapter 33 educational assistance, for reasons other than being called to active duty service, VA will terminate the educational assistance effective the first date of the term in which the withdrawal occurs, or the first date of the term for which nonpunitive grades are assigned.  38 U.S.C.A. § 3323; 38 C.F.R. § 21.9635(c)(1).  

However, for individuals who withdraw from a course of study as a result of being called to active duty under 10 U.S.C. 12301(d), VA will terminate Chapter 33 housing assistance at the end of the month during which the withdrawal occurred.  38 C.F.R. § 21.9635(n).   

The University of Phoenix provided a statement indicating that the Veteran withdrew from her first course of study on October 2, 2013.  The Veteran withdrew from this course and received a non-punitive grade as a result of being called to active duty; thus, the termination of her housing allowance was effective on October 31, 2013.  Id.  As the course of study ended on October 29, 2013, the Board finds that the housing assistance debt for the Veteran's first term was not properly created.  

On November 27, 2013, the Veteran withdrew from the term commencing on November 5, 2013, and ending on January 7, 2014.  As a result, the termination of the Veteran's housing assistance payments for that term was effective on November 30, 2013.  Id.  Any housing assistance debt created from November 5, 2013, to November 30, 2013, is not properly created.  All housing assistance debt from November 30, 2013, to January 7, 2014, is valid.  

According to the August 2014 statement of the case, the Veteran was overpaid $125 for a book stipend for the term commencing on November 5, 2013, and ending on January 7, 2014.  For individuals who withdraw from a course of study as a result of being called to active duty, VA will terminate a book stipend on the last date of the period covered by the book stipend payment.  Id.  As the period covered by the payment ended on January 7, 2014, the Board finds that the book stipend debt was not properly created.  


ORDER

The overpayment of Chapter 33 housing assistance benefits from September 5, 2013, to October 29, 2013, was not properly created.

The overpayment of Chapter 33 housing assistance benefits from November 5, 2013, to November 30, 2013, was not properly created.  

The book stipend debt in the amount of $125 for the period from November 5, 2013, to January 7, 2014, was not properly created.

The overpayment of Chapter 33 housing assistance benefits from December 1, 2013, to January 7, 2014, was properly created.    


REMAND

A determination of whether it would be against equity and good conscience to recover the overpayment for housing assistance from December 1, 2013 to January 7, 2014, requires the balancing of many factors, among them the amount of the overpayment.  38 C.F.R. § 1.965.  

There is no accounting in the file that shows how the Veteran's debt was calculated; thus, the amount of the Veteran's debt from December 1, 2013, to January 7, 2014, is unclear.  A detailed accounting showing how the debt was calculated, and the amount of the debt found to have been validly created, must therefore be prepared, sent to the Veteran, and associated with the record.    

Accordingly, the case is REMANDED for the following actions:

1.  Prepare an audit that shows the total amount of the overpayment of housing assistance benefits from December 1, 2013, to January 7, 2014, and how the overpayment was calculated.  A copy of the audit must be included in the education file.  The amount of the current debt must also be clarified.  A copy of this audit must be sent to the Veteran.

2.  Provide the Veteran an opportunity to submit additional evidence with respect to her request for waiver of recovery of the overpayment.  

3.  Then, readjudicate the issue remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


